Citation Nr: 1824213	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-29 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder status post rotator cuff and supraspinatus tendon tear, from September 1, 2008, and in excess of 20 percent from May 17, 2017. 

2.  Entitlement to an initial rating in excess of 30 percent for right hip osteoarthritis status post replacement, from March 1, 2009, and in excess of 50 percent from May 6, 2018. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Army from October 1983 to August 2008, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the appeal has since transferred to the RO in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge in a hearing in November 2017.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability has been manifest by dislocation. 

2.  The Veteran's right hip has been manifest by moderately severe residuals of decreased range of motion and pain.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the Veteran's right shoulder disability are met for the entire period on appeal, except during periods where temporary total ratings are in effect.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5203 (2017).

2.  The criteria for a 50 percent rating for the Veteran's right hip disability are met for the entire period on appeal, except during periods where temporary total ratings are in effect.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DC 5054 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis - Right Shoulder

Under DC 5203 for impairment of the clavicle or scapula, a 10 percent rating is assigned for malunion or nonunion without loose movement.  When there is nonunion with loose movement, a 20 percent rating is assigned.  A 20 percent rating is also assigned when there is dislocation of the clavicle or scapula.  

The Veteran was last afforded a VA examination in connection with this claim in May 2017.  At that time, the examiner reported that the Veteran has experienced dislocation in his service-connected right shoulder.  Additionally, the Veteran has competently and credibly testified that the dislocation symptom has been present for the duration of the period on appeal. 

For these reasons, the Board concludes the Veteran is entitled to a rating of 20 percent under Diagnostic Code 5203 for his right shoulder disability for the entire period on appeal, except for periods where temporary total ratings are in effect. 

The Veteran stated that a grant of 20 percent for his right shoulder disability throughout the period on appeal would satisfy his appeal.  Thus, there is no need to consider whether a rating in excess of 20 percent is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also November 2017 Hearing Transcript at 5.

Analysis - Right Hip

The Veteran's right hip us currently rated under DC 5054.  Under DC 5054, a 100 percent rating is warranted for one year following the implantation of a prosthesis.  Thirty percent is the minimum assignable rating following the one-year period following surgery.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion.  A 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches.

During the Veteran's May 2017 VA examination, the Veteran reported pain in his surgically repaired right hip while walking and sitting.  The examiner also reported the Veteran has right hip weakness, as well as decreased range of motion. 

For these reasons, the Board concludes the Veteran is entitled to a rating of 50 percent under Diagnostic Code 5054 for his right hip disability for the entire period on appeal, except for periods where temporary total ratings are in effect. 

The Veteran stated that a grant of 50 percent for his right hip disability throughout the period on appeal would satisfy his appeal.  Thus, there is no need to consider whether a rating in excess of 50 percent is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also November 2017 Hearing Transcript at 6.


ORDER

Entitlement to an initial rating of 20 percent for a right shoulder disability, and d no more, is granted for the entire period on appeal. 

Entitlement to an initial rating of 50 percent for a right hip disability, and no more, is granted for the entire period on appeal. 






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


